UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2479


MONICA JEFFRIES,

                Plaintiff - Appellant,

          v.

GAYLORD   ENTERTAINMENT;      GAYLORD    NATIONAL   RESORT   AND
CONVENTION CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00691-PJM)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monica Jeffries, Appellant Pro Se.   Jay Paul Holland, Levi S.
Zaslow, JOSEPH, GREENWALD & LAAKE, PA, Greenbelt, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Monica Jeffries appeals from the district court’s judgment

in   Defendants’      favor    on    her       disability        discrimination         and

retaliation       claims,    brought    pursuant       to    the     Americans         with

Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213 (2012).

Appellees    have    moved    to    dismiss      the   appeal.           The    district

court’s judgment was entered in 2013, affirmed by this court in

2013, and the Supreme Court denied Jeffries’ petition for writ

of certiorari in 2014.              The district court’s judgment is not

subject to relitigation before this court.                         See Patterson v.

City of Newport News, 364 F.2d 816, 818 (4th Cir. 1966) (“That

judgment having become final with the Supreme Court’s dismissal

of the appeal and denial of certiorari, it is not subject to

relitigation in the lower federal courts.”).                        Because we have

previously affirmed the district court’s judgment, the appeal is

duplicative.

     To     the    extent     Jeffries’        appellate         filings       could     be

construed as a challenge to this court’s 2013 order affirming

the district court’s judgment, the time for filing a rehearing

petition    expired    long    ago.        See    Fed.      R.    App.   P.     40(a)(1)

(“Unless the time is shortened or extended by order or local

rule, a petition for panel rehearing may be filed within 14 days

after entry of judgment.”).             Accordingly, we grant Appellees’

motion and dismiss the appeal.                 We dispense with oral argument

                                           2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3